Citation Nr: 1232299	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected retropatellar pain syndrome of the right knee with arthritis, tendonitis, and chondromalacia. 

2.  Entitlement to a rating in excess of 20 percent for service-connected retropatellar pain syndrome of the left knee with arthritis, tendonitis, and chondromalacia. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1997. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In November 2005, March 2010, and December 2010, the Board remanded the matters on appeal for additional development.  

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA (VVA) file or "eFolder." 


FINDINGS OF FACT

1.  Retropatellar pain syndrome of the right knee with arthritis, tendonitis, and chondromalacia is manifested by flexion limited to 90 degrees, extension limited to 0 degrees, crepitus, and tenderness and subjective complaints of right knee pain, instability, weakness, and stiffness.

2.  Retropatellar pain syndrome of the left knee with arthritis, tendonitis, and chondromalacia is manifested by flexion limited to 108 degrees, extension limited to 0 degrees, crepitus, and tenderness and subjective complaints of left knee pain, instability, weakness, and stiffness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for retropatellar pain syndrome of the right knee with arthritis, tendonitis, and chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 - 5257 (2011). 

2.  The criteria for a rating in excess of 20 percent for retropatellar pain syndrome of the left knee with arthritis, tendonitis, and chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 - 5257 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the increased rating issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed her increased rating claims in December 2000.  The Veteran was notified by the RO and AMC via letters dated in May 2001, January 2006, April 2006, and July 2008 of the criteria for establishing increased evaluations, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Thereafter, the matters were readjudicated in a February 2012 SSOC.

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran submitted multiple written statements discussing her contentions.  Neither the Veteran nor her representative has identified any outstanding pertinent evidence related to her increased rating claims.

The Board notes that the Veteran indicated that she was on disability pension from the Social Security Administration (SSA).  However, at no time during the appeal has the Veteran indicated to VA that there were SSA records that would be pertinent to her current claims.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, the Veteran herself did not identify any SSA records that would be relevant to her claims.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to the claims on appeal and finds that it is able to proceed without any additional development in this respect.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim. . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"). 

The Veteran was also provided with VA examinations for her service-connected knee disabilities in March 2001 and June 2010 (with December 2010 addendum).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her service-connected knee disabilities under the applicable rating criteria.  While the Board is cognizant that the Veteran's representative simply stated that the June 2010 VA examination was no longer contemporaneous in a July 2012 statement, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected knee disabilities since the June 2010 VA examination.  In addition, the Board must highlight that the Veteran's representative provided no argument as to why the June 2010 VA examination was no longer contemporaneous.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

The Board also finds that there was substantial compliance with the December 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Historically, in an April 1997 rating decision, the RO granted entitlement to service connection for right and left knee retropatellar pain syndrome with arthritis, tendonitis, and chondromalacia and assigned separate initial 10 percent ratings, each effective February 21, 1997, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The Veteran filed claims for increased knee evaluations in December 2000 and April 2001.  In a May 2001 rating decision, the RO assigned separate 20 percent for ratings for right and left knee retropatellar pain syndrome with arthritis, tendonitis and chondromalacia, each effective December 13, 2000, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 - 5257 (2011).  

The hyphenated diagnostic code indicates that traumatic arthritis under Diagnostic Code 5010, is the service-connected disorder and other impairment of the knee (recurrent subluxation or lateral instability), under Diagnostic Code 5257, is a residual condition.  38 C.F.R. § 4.27 (2011). 

Diagnostic Code 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011). 

Under Diagnostic Code 5257, a 20 percent disability evaluation is contemplated when other impairment of the knee (recurrent subluxation or lateral instability) is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

Under Diagnostic Code 5260, a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Under Diagnostic Code 5261, a 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2011). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The VA General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

Factual Background and Analysis

VA treatment records dated in 1999 and 2000 showed complaints of bilateral knee pain and findings of fibromyalgia, bilateral patella chondromalacia, mild degenerative joint disease (DJD) of bilateral knees, and patellafemoral pain syndrome.  A May 2000 VA treatment record reflected physical examination findings of normal gait, mild medial joint line tenderness, more pronounced tenderness with palpation of patella and patellofemoral ligament, pain with patellar distraction, and pain and palpable crepitus with flexion of quadriceps against fixed patella.  In a June 2000 VA treatment record, the Veteran complained of bilateral knee pain.  On physical examination, there was no joint effusion, mild patellar compression tenderness, mild bilateral medial and lateral joint line tenderness, no crepitus, medial/lateral collateral ligament laxity, hypermobility of the bilateral patellae, and full lower extremity muscle strength.  A final June 2000 VA physical therapy note detailed findings of complete range of motion, joint line tenderness, decreased bilateral knee pain, and full muscle strength except bilateral quadriceps with pain with terminal knee extension.  In July 2000, the Veteran was shown to have no evident effusion or ligamentous laxity, mild bilateral tenderness to palpation with patellar compression, mild bilateral medial and lateral joint line tenderness, mild bilateral crepitus, full strength in bilateral lower extremities, and normal sensation. 

In her December 2000 claim for increased knee ratings, the Veteran complained of knee pain and taking pain medication on a daily basis.

In a March 2001 VA joints examination report, the Veteran complained of bilateral knee pain, swelling, three or four episodes of knee giving way a month, and stiffness after sitting or standing for prolonged time periods.  Physical examination findings were listed as pain on 6/10 scale, edema of the lower extremities from the knees down, no obvious localized edema of the knees, no ballottement of the patella, tenderness to palpation on medial aspect of the joint line bilaterally, negative drawer signs, and no obvious laxity of ligaments.  Right knee range of motion was reported as flexion to 90 degrees and extension to 0 degrees.  Left knee range of motion was reported as flexion to 108 degrees and extension to 0 degrees.  The examiner listed a diagnosis of osteoarthritis of knees with tendinitis.  It was indicated that this condition had an effect on the Veteran's functional ability in that she had difficulty standing for long periods of time as well as difficulty performing daily activities such as housework.  X-ray reports of each knee dated in March 2001 reflected degenerative changes with no soft tissue swelling or joint effusion and normal joint spaces. 

Additional VA treatment records dated in 2001 and 2005 showed continued findings of bilateral knee DJD and arthritis.  In June and July 2005, the Veteran complained of episodes of her left knee giving out.  The examiners listed assessments of left knee weakness, bilateral patella chondromalacia, and osteoarthritis.  In February 2007 VA treatment records, the Veteran complained of knee pain.  The Veteran had a flare up of right knee pain in March 2007.  The examiner indicated that her right knee was in place with full range of motion and no significant edema.  In September 2007, the Veteran complained of left knee pain, walking up with pain on 8/10 scale.  The examiner listed an assessment of osteoarthritis, indicating that she had mild tenderness of palpation in the left knee with no swelling.  A September 2008 VA treatment record showed a diagnosis of bilateral knee pain due to osteoarthritis.  A September 2008 X-ray report of the left knee listed an impression of moderate degenerative change of the knee, especially the patella femoral joint.  A September 2008 X-ray report of the right knee listed an impression of mild patellofemoral degenerative change.

In a June 2010 VA joints examination report (with December 2010 addendum showing review of the claims file), the Veteran complained of constant, bilateral knee pain, bilateral instability, flare-ups with weather changes and activities (such as getting in and out of low chair), needing crutches to ambulate, occasional locking up, weakness, stiffness, occasional swelling, and giving way.  The Veteran reported that flare-ups caused additional limitation of motion as well as discussed the effects on her daily activities.  She reported being unable to stand for long periods of time, do prolonged driving, complete chores, or exercise.  It was further indicated that she was going to receive bilateral knee braces as well as start steroid injections. 

MRI findings from 2008 were noted as grade 1 chondromalacia of the patella with degenerative changes of the lateral meniscus of the left knee and grade 1 and 2 medial meniscus degenerative disease of the right knee.  Physical examination findings were listed as some slight edema of the knees bilaterally, no ligament laxity noted bilaterally, and some crepitus during motion of knees.  Right knee range of motion was reported as flexion to 100 degrees (with pain on the end of movement) and extension to 0 degrees.  Right knee range of motion was reported as flexion to 95 degrees with repetitive motion.  Left knee range of motion was reported as flexion to 124 degrees (with pain on the end of movement) and extension to 0 degrees.  Left knee range of motion was reported as flexion to 115 degrees with repetitive motion.  The examiner listed a diagnosis of patellofemoral syndrome of the left knee with DJD of both knees.  X-ray reports of both knees were noted to show bilateral mild osteoarthritis. 

As an initial matter, ratings in excess of 20 percent are not warranted under the criteria set out in Diagnostic Code 5010, as 20 percent is maximum scheduler evaluation assignable under that code.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010.  In addition, at no time during the course of the appeal has the evidence shown severe knee impairment with recurrent subluxation or lateral instability in the left or right knee that meets the criteria for any increased evaluation under Diagnostic Code 5257.  While the Veteran has complained intermittently of bilateral knee giving way as well as of knee instability and the record contained an isolated notation of medial/lateral collateral ligament laxity in 2000, evidence of record showed repeated findings of no ligament laxity throughout the appeal period.  

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 20 percent ratings properly compensate her for the extent of functional loss resulting from symptoms like painful motion, tenderness, stiffness, and weakness.  

The Board is fully cognizant that the Veteran has consistently reported pain associated with her service-connected right and left knee disabilities.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting the assignment of any increased evaluation.  

The Board acknowledges that the Veteran appeared for her VA examination June 2010 with complaints of needing crutches to ambulate as well as being unable to stand for long periods of time, do prolonged driving, complete chores, or exercise.  While the June 2010 VA examiner detailed objective evidence of pain on motion, only mild additional loss of motion was measured on repetitive motion.  Those findings have not shown limitation of the range of motion in her right or left knee to warrant the assignment of higher ratings based on either flexion or extension or any of the other rating criteria relevant to the knee.  Thus, evidence of record does not reflect any findings of functional loss greater than that contemplated by the currently assigned 20 percent ratings.    

To give the Veteran every consideration in connection with the matters on appeal, the Board must consider all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's right and left knee disabilities.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  

Evidence of record is absent any findings of effusion, ankylosis, limitation of motion in the left or right knee, dislocated or symptomatic semilunar cartilage, or tibia or fibula impairment for the assignment of a higher or separate rating under alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, and 5262.  Consequently, the assignment of evaluations in excess of 20 percent for the Veteran's left and right knee disabilities based upon any of these diagnostic codes is not warranted.

In sum, after a careful review of the evidence of record, the Board finds that the appeals for entitlement to ratings in excess of 20 percent for right and left retropatellar pain syndrome with arthritis, tendonitis and chondromalacia are not warranted.  

The Veteran also submitted multiple written statements discussing the severity of her service-connected bilateral knee disabilities.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report her increased bilateral knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluations is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds her assertions of increased bilateral knee symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased bilateral knee symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claims for entitlement to evaluations in excess of 20 percent for retropatellar pain syndrome of the right and left knee with arthritis, tendonitis, and chondromalacia must be denied.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe her disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, her disability pictures are contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to a rating in excess of 20 percent for service-connected retropatellar pain syndrome of the right knee with arthritis, tendonitis, and chondromalacia is denied. 

Entitlement to a rating in excess of 20 percent for service-connected retropatellar pain syndrome of the left knee with arthritis, tendonitis, and chondromalacia is denied. 


REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to a TDIU rating is warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, based on the evidence of record as well as the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  While a February 2002 VA treatment note indicated that the Veteran was working "on a job like a troubleshooter", evidence of record showed that the Veteran's repeated assertions that she stopped working full time in 2001.  During her June 2010 VA examination, the Veteran indicated that she had quit her job since she was unable to do any prolonged standing. 

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  The Veteran's service-connected disabilities are currently rated as follows: posttraumatic stress disorder (PTSD) (rated as 100 percent disabling); flat feet with bunionectomy, plantar fasciitis, and hallux valgus (rated as 50 percent disabling); hysterectomy (rated as 30 percent disabling); retropatellar pain syndrome of the right knee with arthritis, tendonitis and chondromalacia (rated as 20 percent disabling); retropatellar pain syndrome of the left knee with arthritis, tendonitis and chondromalacia (rated as 20 percent disabling); and headaches (rated as 10 percent disabling).  The combined rating was 100 percent, effective November 16, 2000.  

The Board recognizes the fact that the Veteran is currently in receipt of a 100 percent disability rating for her service-connected PTSD as well as a combined 100 percent rating for her service-connected disabilities; and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss claim of TDIU as being moot.  Much of this action was based on VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the issuance by the Court of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel recently took action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.  

In Bradley, the Court held that although no additional disability compensation through a TDIU may be paid when a total 100 percent schedular disability rating is already in effect, VA may still potentially consider a TDIU claim in such an instance in order to determine the Veteran's eligibility for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  In this case, the Veteran was only granted SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) from November 16, 2000, to March 1, 2001, and since January 14, 2008.  Thus, there are still time periods during this appeal when she could be eligible for entitlement a TDIU rating.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to her service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AMC may decide to pursue further development of the Veteran's employment history, to include providing the Veteran and her representative with VCAA notice on the issue of entitlement to a TDIU as well as a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and/or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal (entitlement to a TDIU rating) should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the February 2012 SSOC.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


